Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        	Status of Claims
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "create the stream of symbols from the second sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 is also rejected under 112b via dependency.
Allowable Subject Matter
Claims 2, 7, 8, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (emphasis added).
Claims 14 and 18-20 are allowed over the prior arts of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2011/0075758) in view of Cho (US 2018/0026725).
Regarding claim 1, Nam teaches an apparatus (Fig. 4), comprising: a digital encoder having, at least, first and second digital stages to produce a stream of symbols from a bitstream (Fig. 4, first and second stages 420 and 430), the first digital stage being configured to separately encode segments of a same number of bits of the bitstream (Fig. 4, first transmission data input to encoder 420) into first sequences of symbols such that each of the first sequences has a same first length (paragraph [0042], The first encoding unit 420 may encode first layer data based on a first encoding scheme and generate first encoded data), the second digital stage being configured to encode blocks of the first sequences into second sequences of symbols (paragraph [0043], The second encoding unit 430 may encode both the first encoded data and second layer data based on a second encoding scheme and generate second encoded data), each of the blocks having a same number of first sequences therein, each of the second sequences having a same second length (Fig. 4, output from first encoder 420 is fed into second encoder 430). 
Although Nam teaches the apparatus comprising first and second encoders, Nam doesn’t teach a respective total energy of the symbols of the first sequence therein lower than a threshold and wherein a total energy of symbols of any of the second sequences divided by the second length is smaller than the threshold divided by the first length.
Cho teaches bitwords comprising output energies (Fig. 4, step 406 from first mapper 112sub1 and step 412 from second mapper 112sub2) and also teaches a respective total energy of the symbols of the first sequence therein lower than a threshold (Fig. 4, Energy E1 in step 406 is lower than a threshold; At step 406…120 first determines the transmit energy corresponding to each of the N constellation symbols of the set S.sub.1…proceeds to determine the total transmit energy (E.sub.1) corresponding to the set S.sub.1 by summing up the transmit energies corresponding to the individual constellation symbols thereof) and wherein a total energy of symbols of any of the second sequences (Fig. 4, total energy of second sequences E3 is determined at step 412; paragraph [0043]) divided by the second length (paragraph [0024], the data frame has a same fixed length N…) is smaller than the threshold divided by the first length (Fig. 4 shows a conditional step when E3<E1 which satisfies the condition wherein a total energy of any of the second sequences divided by the second length is smaller than the threshold divided by the first length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Nam and incorporate the energy comparison step taught by Cho in order to provide a constellation shaping method that can be implemented with relatively low complexity and/or cost (Cho: paragraph [0016]).
Regarding claim 3, Nam in view of Cho teaches the apparatus of claim 1, wherein Nam teaches the second length is an integer multiple of the first length, the integer being two or more (paragraph [0044], the first encoding scheme may be different from the second encoding scheme. Also, a code rate of the first encoding scheme may be different from a code rate of the second encoding scheme). Since the encoding schemes can be different, it would have been obvious to try by one of ordinary skill in the art to have the second length be different in length in comparison to the first length as an integer multiple of two or more as it choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
Regarding claim 4, Nam in view of Cho teaches the apparatus of claim 1, wherein Cho teaches the first digital stage is configured to produce the first sequences such that symbols of larger energy are less common therein than symbols of lower energy (paragraph [0003], constellation symbols of a relatively large energy are transmitted less frequently than constellation symbols of a relatively small energy).
Regarding claim 5, Nam in view of Cho teaches the apparatus of claim 4, wherein Cho teaches the second stage is configured to produce the second sequences such that symbols of larger energy are less common therein than symbols of lower energy (paragraph [0003], constellation symbols of a relatively large energy are transmitted less frequently than constellation symbols of a relatively small energy).
Regarding claim 6, Nam in view of Cho teaches the apparatus of claim 4, wherein Cho teaches further comprising an optical modulator and electronic driver thereof (Fig. 1, electronic driver and optical modulator within 140; paragraph [0095], the apparatus further comprises an optical transmitter (e.g., 140, FIG. 1)), and wherein the digital encoder is configured to cause the electronic driver to operate the optical modulator to produce a modulated optical carrier carrying the second sequences of symbols (paragraph [0095], the apparatus further comprises an optical transmitter (e.g., 140, FIG. 1) operatively coupled to the selecting switch to transmit an optical communication signal (e.g., 142, FIG. 1) carrying a selected one of the first data frame and the second data frame).
Regarding claim 9, Nam in view of Cho teaches the apparatus of claim 1, wherein Cho teaches the digital encoder is configured to create the stream of symbols from the second sequences by using some of the bits of the bitstream as signs for the symbols (Fig. 3B shows the symbols of different quadrants comprising different signs; paragraph [0034], FIGS. 3A-3B show geometric representations of constellations M.sub.1 and M.sub.2, respectively… In this particular example, m=16. Hence, M.sub.1 is a 16-QAM constellation, and M.sub.2 is a 32-QAM constellation. Due to the symmetry of the used 16-QAM and 32-QAM constellations, only the constellation symbols located in the first quadrant of the complex plane are described; paragraph [0035], In digital signal processing, each constellation symbol is conventionally represented by a respective complex number. Each constellation symbol is also assigned a respective binary value or bit-word).
Regarding claim 10, Nam in view of Cho teaches the apparatus of claim 9, wherein Cho teaches further comprising an optical modulator and an electronic driver thereof (Fig. 1, electronic driver and optical modulator within 140; paragraph [0095], the apparatus further comprises an optical transmitter (e.g., 140, FIG. 1)); and wherein the digital encoder is configured to cause the electronic driver to operate the optical modulator to produce a modulated optical carrier carrying the stream of symbols (paragraph [0095], the apparatus further comprises an optical transmitter (e.g., 140, FIG. 1) operatively coupled to the selecting switch to transmit an optical communication signal (e.g., 142, FIG. 1) carrying a selected one of the first data frame and the second data frame).
Regarding claim 11, Nam in view of Cho teaches the apparatus of claim 1, wherein Cho teaches further comprising an optical modulator and electronic driver thereof (Fig. 1, electronic driver and optical modulator within 140; paragraph [0095], the apparatus further comprises an optical transmitter (e.g., 140, FIG. 1)), and wherein the digital encoder is configured to cause the electronic driver to operate the optical modulator to produce a modulated optical carrier carrying the second sequences of symbols (paragraph [0095], the apparatus further comprises an optical transmitter (e.g., 140, FIG. 1) operatively coupled to the selecting switch to transmit an optical communication signal (e.g., 142, FIG. 1) carrying a selected one of the first data frame and the second data frame).
Regarding claim 12, Nam in view of Cho teaches the apparatus of claim 1, wherein Nam teaches the second length is an integer multiple of the first length, the integer being three or more (paragraph [0044], the first encoding scheme may be different from the second encoding scheme. Also, a code rate of the first encoding scheme may be different from a code rate of the second encoding scheme). Since the encoding schemes can be different, it would have been obvious to try by one of ordinary skill in the art to have the second length be different in length in comparison to the first length as an integer multiple of three or more as it choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637